COURT OF CRIMINAL APPEALS OF TEXAS
P.O/BOX 12308,CAPITOL STATION
                                                                       g3(»'^
AUSTIN/TEXAS   7811

                           1998-CR-3488                WR-43,586-09



TO THE HONORABLE CLERK OF THE COURT OF CRIMINAL APPEALS


      This request is for discernment of whether or not This Court will
receive My Writ of Habeas Corpus-With Motion To Vacate and Set Aside Entry
of Void Judgment-from The 144th Judicial District Court of Bexar County;
Which has been the Subject of Cause Number WR-43,586-09, and Trial Court
Number:1998-CR-3488. Pursuant To Art.,11.07,The District Clerk must forward

The Writ and Motion To this Court,however the denial of Mandamus prompts
this inquiry. Please respond immediately for all relief that I am entitled
to under the Law.                                           „«.:„.


                                                          COURTOF CRIMINAL APPEALS

                                                                     APR 24 2015

                                                             Ab©lAcosta, Clerk
                                The StrawMan-James Rebector



                                Mm    mML
                                StrawMan,Jafc^fe   Rebector#896933
                                                                             % iss
                                Alfred D.HugTies Unit, 4D11-04B
                                Route   2,Box   4400
                                Gatesville,Texas 76597
                                (254)865-6663,Unit Warden